Order entered October 30, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00211-CV

                           STEVEN A. DOORES, M.D., Appellant

                                               V.

JAY D. CRUTCHER, J.D., RICHARD J. WALLACE, III, J.D., AND SCHEEF & STONE,
                             L.L.P., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-07315

                                           ORDER
       We REINSTATE this appeal which we abated to allow the parties to mediate. By joint

motion filed October 27, 2017, the parties inform us their mediation has not been completed, and

they request an additional sixty days to continue their attempt to settle their dispute. We

GRANT the motion and ABATE the appeal. The appeal will be reinstated when the Court

receives notice from the parties that mediation has concluded or by January 3, 2018.


                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE